 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00185-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT
13                         v.                           AND ORDER THEREON
14   SHERMAN SMITH,                                     DATE: March 30, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 30, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until May 18,

22 2020, and to exclude time between March 30, 2020, and May 18, 2020, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case is

25          voluminous and has all been either produced directly to counsel and/or made available for

26          inspection and copying.

27                 b)      Counsel for defendant desires additional time to review discovery and discuss

28          resolution of the case with counsel for the government and with his client.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                  c)      The current national health crisis has resulted in restricted access to Fresno

 2          County Jail where defendant is presently incarcerated, which has impeded defense counsel’s

 3          ability to consult with his client.

 4                  d)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                  e)      The government does not object to the continuance.

 8                  f)      Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of March 30, 2020 to May 18, 2020,

13          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14          because it results from a continuance granted by the Court at defendant’s request on the basis of

15          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16          of the public and the defendant in a speedy trial.

17          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21

22
      Dated: March 16, 2020                                   MCGREGOR W. SCOTT
23                                                            United States Attorney
24
                                                              /s/ LAURA D. WITHERS
25                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
      Dated: March 16, 2020                        /s/ ROGER WILSON
 1                                                 ROGER WILSON
                                                   Counsel for Defendant
 2
                                                   SHERMAN SMITH
 3

 4 IT IS SO ORDERED.

 5
     Dated:   March 16, 2020                           /s/   Sheila K. Oberto   .
 6                                            UNITED STATES MAGISTRATE JUDGE

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME    3
30    PERIODS UNDER SPEEDY TRIAL ACT
